Exhibit 10.6
GMAC LLC
SENIOR LEADERSHIP SEVERANCE PLAN
PLAN DOCUMENT
AND
SUMMARY PLAN DESCRIPTION
Effective June 1, 2008

Page 1 of 24



--------------------------------------------------------------------------------



 



GMAC LLC
SENIOR LEADERSHIP SEVERANCE PLAN
TABLE OF CONTENTS

              Page  
I. Purpose of the Plan
    5  
 
       
II. Eligibility and Participation
    5  
 
       
III. Qualified Terminations of Employment
    6  
 
       
IV. Plan Benefits
    7  
 
       
V. Participating Senior Leader’s Obligations
    10  
 
       
VI. Tax Matters
    12  
 
       
VII. Administration, Amendment and Termination
    13  
 
       
VIII. Claims Procedure
    13  
 
       
IX. Other Information
    13  
 
       
X. Statement of ERISA Rights
    14  
 
       
XL. Questions Regarding The Plan
    15  
 
       
XIL. Miscellaneous
    15  
 
       
Appendix A: Participation Agreement
       
 
       
Appendix B: General Release
       
 
       
Appendix C: Claims Procedure
       

Page 2 of 24



--------------------------------------------------------------------------------



 



GMAC LLC
SENIOR LEADERSHIP SEVERANCE PLAN
DEFINITIONS

              Page  
AIP
    7  
 
       
Board
    5  
 
       
Cause
    6  
 
       
CEO
    5  
 
       
Change in Control
    9  
 
       
Company
    5  
 
       
CIC Severance Multiple
    8  
 
       
CIC Severance Pay
    8  
 
       
Claims Procedure
    13  
 
       
COBRA
    9  
 
       
Code
    8  
 
       
Committee
    5  
 
       
Competitive Activity
    10  
 
       
Disability
    6  
 
       
ERISA
    5  
 
       
Exempt Person
    11  
 
       
General Release
    6  
 
       
Good Reason
    7  
 
       
IPO
    9  
 
       
Non-Competition Period
    10  
 
       

Page 3 of 24



--------------------------------------------------------------------------------



 



              Page  
Non-Solicitation Period
    10  
 
       
Parachute Excise Tax
    12  
 
       
Participatiug Senior Leader
    5  
 
       
Participation Agreement
    5  
 
       
Plan
    5  
 
       
Protection Period
    8  
 
       
Qualified Termination of Employment
    6  
 
       
Senior Leader
    5  
 
       
Severance Multiple
    7  
 
       
Severance Pay
    7  
 
       
SPD
    5  

Page 4 of 24



--------------------------------------------------------------------------------



 



GMAC LLC
SENIOR LEADERSHIP SEVERANCE PLAN
PLAN DOCUMENT AND SUMMARY PLAN DESCRIPTION
     This is the Summary Plan Description (“SPD”) for the GMAC LLC Senior
Leadership Severance Plan (the “Plan”). The Board of Managers (the “Board”) of
GMAC LLC (the “Company”) adopted the Plan with an effective date of June 1,
2008. The Plan is intended to be an employee welfare-benefit plan under and
subject to the Employee Retirement Income Security Act of 1974, as amended, and
the applicable regulations promulgated thereunder (“ERISA”). As a SPD, its
purpose is to explain the Plan for you and provide you with additional
information regarding the Plan. You should read it carefully. This document also
serves as the “plan document” for the Plan.
I. PURPOSE OF THE PLAN
     The Plan is intended to provide financial and other benefits to certain
members of senior leadership in the event of a termination of employment.
Severance payments are not to be viewed as automatic and are not compensation
for past services, but instead are intended only as prospective payments that
will be offered under certain circumstances to those selected for participation
in the Plan at the discretion of the Company.
II. ELIGIBILITY AND PARTICIPATION
     A. Selected executives of the Company (“Senior Leaders”) will participate
in the Plan. However, participation in the Plan will be determined on an
individual basis by the Board’s Compensation and Leadership Committee (the
“Committee”) in its sole discretion and on recommendation by the Company’s Chief
Executive Officer (the “CEO”). The CEO will be a participant in the Plan unless
the Committee decides otherwise.
     B. A Senior Leader who has been selected by the Committee to be a
participant in the Plan will become a participant in the Plan upon signing a
Participation Agreement substantially in the form attached to the Plan as
Appendix A ( a “Participating Senior Leader”).
     C. The Committee may revoke a Participation Agreement at any time and for
any reason or for no reason in its sole discretion upon one year advance written
notice. Accordingly, a Participating Senior Leader will no longer participate in
the Plan on and after the end of the one-year period immediately following the
date the Participating Senior Leader receives a written notice from the
Committee revoking his or her Participation Agreement; provided, however, that
such revocation will not reduce any severance benefits to which the
Participating Senior Leader is entitled due to a Qualified Termination of
Employment that occurs on or before the end of such one-year period.

Page 5 of 24



--------------------------------------------------------------------------------



 



III. QUALIFIED TERMINATIONS OF EMPLOYMENT
     A. Plan benefits are payable only upon a “Qualified Termination of
Employment,” which means a termination of a Participating Senior Leader’s
employment with the Company as a result of either of the following:

  1.   Involuntary Termination Without Cause; or     2.   Resignation With Good
Reason.

     B. Accordingly, Plan benefits are not payable for an “unqualified”
termination of employment as a result of any of the following:

  1.   Death     2.   Disability     3.   Involuntary Termination For Cause    
4.   Resignation Without Good Reason     5.   Retirement     6.   An approved
Leave of Absence     7.   Transfers from the Company to a Company affiliate.    
8.   The majority of the Company’s assets are sold via an asset purchase
agreement and a Participating Senior Leader is offered continued employment with
a comparable salary and target incentive or equity compensation opportunity.

     C. Plan benefits will not be paid unless and until the Participating Senior
Leader signs and does not revoke a General Release substantially in the form
attached to the Plan as Appendix C.
     D. “Cause” means any one of the following:

  1.   Felony indictment or misdemeanor conviction     2.   Failure to perform
any material responsibility of the leadership position     3.   A course of
conduct which would tend to hold the Company or any of its affiliates in
disrepute or scandal, as determined by the Board in its sole discretion     4.  
Failure to follow lawful directions of the Board

Page 6 of 24



--------------------------------------------------------------------------------



 



  5.   Any material breach of fiduciary duty to the Company     6.   Gross
negligence     7.   Willful misconduct     8.   Failure to comply with a
material Company policy     9.   Any act of fraud, theft, or dishonesty     10.
  Breach of any duty of confidentiality with respect to Company information.    
11.   Breach of any duty described in Sections V-A through V-D of the Plan.

     E. “Good Reason” means:

  1.   A material reduction in annual salary or a reduction in target incentive
or equity compensation opportunity other than a management-approved
across-the-board reduction applicable to all senior leaders of the Company; or  
  2.   A material adverse diminution in duties, or responsibilities below a
level consistent with a Senior Leader’s performance and skill level, as
determined in good faith by the Committee, provided that a suspension of a
Senior Leader with pay shall not constitute Good Reason.

     F. The Committee will determine in good faith whether Cause or Good Reason
exists.
IV. PLAN BENEFITS
     A. If a Participating Senior Leader’s employment is terminated due to an
Involuntary Termination Without Cause or a Resignation With Good Reason, then he
or she will be entitled to receive Severance Pay. Severance Pay is computed as
follows:

  1.   The “Severance Multiple” (as stated in the Participating Senior Leader’s
Participation Agreement), times     2.   the sum of:

  a.   the Participating Senior Leader’s current annual base salary, plus     b.
  the current calendar year’s Annual Incentive Plan (“AIP”) target amount, minus

Page 7 of 24



--------------------------------------------------------------------------------



 



  3.   the sum of:

  a.   any unpaid retention bonus payments otherwise payable to a Participating
Senior Leader, plus     b.   any debts or monies owed to the Company or its
subsidiaries or affiliates.

In addition, if a Participating Senior Leader’s employment is treated as a
Resignation With Good Reason for purposes of the Plan, then such Participating
Senior Leader’s termination of employment shall be treated as a “termination
without Cause” under the Company’s Long-Term Equity Compensation Incentive Plan.
     B. Should a Change in Control occur, and should either an Involuntary
Termination Without Cause or a Resignation With Good Reason occur within the
Protection Period set forth in the Participating Senior Leader’s Participation
Agreement, then all unvested long-term incentive compensation held by the
Participating Senior Leader under any Company plan, program or arrangement shall
immediately vest after the expiration of any revocation period associated with
the General Release, and he or she will be entitled to receive CIC Severance Pay
in lieu of the Severance Pay amount under Section IV-A. CIC Severance Pay is
computed as follows:

  1.   The “CIC Severance Multiple” (as stated in the Participating Senior
Leader’s Participation Agreement), times     2.   the sum of:

  a.   the Participating Senior Leader’s current annual base salary, plus     b.
  the current calendar year’s AIP target amount, minus

  3.   the sum of:

  a.   any unpaid retention bonus payments otherwise payable to a Participating
Senior Leader,; plus     b.   any debts or monies owed to the Company or its
subsidiaries or affiliates.

In addition, should a Change in Control occur and if a Participating Senior
Leader’s employment is treated as a Resignation With Good Reason for purposes of
the Plan, then such Participating Senior Leader’s termination of employment
shall be treated as a “termination without Cause” under the Company’s Long-Term
Equity Compensation Incentive Plan.
     C. In order to qualify as a “short-term deferral” under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), payment of the Severance
Pay

Page 8 of 24



--------------------------------------------------------------------------------



 



or CIC Severance Pay will be made as a lump sum payment within 30 days of the
later of the termination date or the expiration of any revocation period
associated with the General Release.
     D. “Change in Control” means the first to occur of any of the following
events:

  1.   any person who is not FIM Holdings LLC, GM Finance Co. Holdings Inc.,
General Motors Corporation and their affiliates becomes the beneficial owner,
directly or indirectly, of 50% or more of the combined voting power of the then
issued and outstanding securities or other ownership interests of the Company;
or     2.   the sale, transfer or other disposition of all or substantially all
of the business and assets of the Company, whether by sale of assets, merger or
otherwise (determined on a consolidated basis), to a person other than FIM
Holdings LLC, GM Finance Co. Holdings Inc., General Motors Corporation and their
affiliates.     3.   For the avoidance of doubt, an IPO of the Company shall not
be deemed a Change in Control.

     E. “IPO” means an underwritten sale to the public of the Company’s equity
securities pursuant to an effective registration statement filed with the
Securities and Exchange Commission on Form S-1 and after which the Company’s
equity securities are listed on the New York Stock Exchange or the American
Stock Exchange or are quoted on the NASDAQ Stock Market; provided that an IPO
shall not include any issuance of the Company’s equity securities in any merger
or other business combination, and shall not include any registration of the
issuance of such equity securities to exiting security holders or employees of
the Company on Form S-4 or Form S-8.
     F. A Participating Senior Leader will also be eligible for a prorated
payout under the AIP, based on the number of days worked during the AIP
performance period. Payment will be made at the same time AIP payments are made
to other AIP participants and determined based on the approved funding level
applicable to other Senior Leaders.
     G. A Participating Senior Leader may only terminate his or her employment
as a Resignation With Good Reason if (i) such termination occurs within two
(2) years of the date of the first occurrence of Good Reason, (ii) the
Participating Senior Leader notifies the Company within ninety (90) days of the
first occurrence of Good Reason, and (iii) the Company is provided at least
thirty (30) days to cure (if curable).
     H. All other incentive plan benefits are governed by the applicable plan.
     I. If the Participating Senior Leader qualifies for health continuation
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), he
or she may elect to continue medical benefits as required by COBRA for up to
eighteen (18)

Page 9 of 24



--------------------------------------------------------------------------------



 



months or until no longer qualifying for COBRA, whichever is shorter. The
Company will reimburse actual COBRA costs incurred for up to 18 months.
V. PARTICIPATING SENIOR LEADER’S OBLIGATIONS
     A. Non-Competition. At all times prior to and following a Participating
Senior Leader’s termination of employment for any reason, including voluntary
termination, then during the subsequent twelve months (Non-Competition Period) a
Participating Senior Leader shall not at any time, directly or indirectly,
engage in a Competitive Activity. “Competitive Activity” means shall mean an
activity in which the Participating Senior Leader engages directly or indirectly
(whether as a principal, agent, partner, member, employee, investor, owner,
consultant, board member or otherwise) that is in material direct competition
with the Company or any of its subsidiaries in any of the States within the
United States, or countries within the world, in which the Company or any of its
subsidiaries conducts business with respect to a business in which the Company
or any of its subsidiaries engaged or was materially preparing to engage during
employment and on the date of the termination of employment; provided, however,
that an ownership interest of 1% or less in any publicly held company shall not
constitute a Competitive Activity; and further provided, however, that the
Participating Senior Leader may be employed by or otherwise associated with a
business or entity of which a subsidiary, division, segment, unit, etc. is in
material direct competition with the Company or any subsidiary but as to which
such subsidiary, division, segment, unit, etc. the Participating Senior Leader
has no direct or indirect responsibilities or involvement so long as the
Participating Senior Leader does not breach the covenant of confidentiality
contained in Section V-C.
     B. Non-Solicitation. At all times prior to and following a Participating
Senior Leader’s termination of employment for any reason, including voluntary
termination, then during the subsequent twenty-four months (Non-Solicitation
Period) a Participating Senior Leader shall not at any time, directly or
indirectly, whether on behalf of himself or herself or any other person or
entity (i) solicit any client and/or customer of the Company or any subsidiary
with respect to a Competitive Activity or (ii) solicit or employ any employee of
the Company or any subsidiary, or any person who was an employee of the Company
or any subsidiary during the 60-day period immediately prior to the
Participating Senior Leader’s termination, for the purpose of causing such
employee to terminate his or her employment with the Company or such subsidiary.
     C. Confidentiality. At all times prior to and following the termination
date, a Participating Senior Leader shall not disclose to anyone or make use of
any trade secret or proprietary or confidential information of the Company,
including such trade secret or proprietary or confidential information of any
customer or client or other entity to which the Company owes an obligation not
to disclose such information, which he or she acquires during his or her
employment with the Company, including but not limited to records kept in the
ordinary course of business, except:

  1.   as such disclosure or use may be required or appropriate in connection
with his or her work as an employee of the Company; or

Page 10 of 24



--------------------------------------------------------------------------------



 



  2.   when required to do so by a court of law, by any governmental agency
having supervisory authority over the business of the Company or by any
administrative or legislative body (including a committee thereof) with apparent
jurisdiction to order him or her to divulge, disclose or make accessible such
information; or     3.   as to such confidential information that becomes
generally known to the public or trade without his or her violation of this
Section V-C; or     4.   to the Participating Senior Leader’s spouse, attorney,
and/or his or her personal tax and financial advisors as reasonably necessary or
appropriate to advance the Participating Senior Leader’s tax, financial and
other personal planning (each an “Exempt Person”), provided, however, that any
disclosure or use of any trade secret or proprietary or confidential information
of the Company by an Exempt Person shall be deemed to be a breach of this
Section V-C by the Participating Senior Leader.

     D. Non-Disparagement. At all times prior to and following the termination
date, a Participating Senior Leader shall not make any statements or express any
views that disparage the business reputation or goodwill of the Company and/or
any of its subsidiaries, affiliates, investors, members, officers, or employees.
     E. Resignation as Officer and Director. On or before the termination date,
the Participating Senior Leader will submit to the Company in writing his or her
resignation (as applicable) as (i) an officer of the Company and of all
subsidiaries or affiliates and (ii) a member of the Board and of the board of
managers of all subsidiaries or affiliates.
     F. Return of Company Property. Immediately following the termination date,
a Participating Senior Leader will immediately return all Company property in
his or her possession, including but not limited to all computer equipment
(hardware and software), telephones, facsimile machines, electronic
communication devices, credit cards, office keys, security access cards, badges,
identification cards and all copies (including drafts) of any documentation or
information (however stored) relating to the business of the Company, its
customers and clients or its prospective customers and clients.
     G. Cooperation. Following the termination date, a Participating Senior
Leader will cooperate willingly, as the Company may reasonably request,
including his or her attendance and truthful testimony where deemed appropriate
by the Company, with respect to any investigation or the Company’s defense or
prosecution of any existing or future claims or litigations or other proceeding
relating to matters in which he or she was involved or potentially had knowledge
by virtue of his or her employment with the Company.
     H. Enforcement of Section V. If a Participating Senior Leader materially
violates any provision of this Section V, he or she shall immediately forfeit
any right, title

Page 11 of 24



--------------------------------------------------------------------------------



 



and interest to any Severance Pay or CIC Severance Pay that has not yet been
paid or provided and shall be required to repay to the Company a cash amount
equal to the value of the Severance Pay or CIC Severance Pay that he or she has
already received and shall reimburse the Company for its legal fees and costs
associated with recovery of these amounts.
     I. Enforcement of Non-Competition, Non-Solicitation and Confidentiality
Covenants. If a Participating Senior Leader violates or threatens to violate any
provisions of Section V, the Company shall not have an adequate remedy at law.
Accordingly, the Company shall be entitled to such equitable and injunctive
relief, without posting a bond, as may be available to restrain the
Participating Senior Leader and any business, firm, partnership, individual,
corporation or entity participating in the breach or threatened breach from the
violation of the provisions of Section V. Nothing in the Plan shall be construed
as prohibiting the Company from pursuing any other remedies available at law or
in equity for breach or threatened breach of Section V, including the recovery
of damages. If Company is successful in enforcing its rights under this
provision, the affected Participating Senior Leader will reimburse the Company
for its legal fees and costs associated with such enforcement action.
VI. TAX MATTERS
     A. Withholding Taxes. The Company shall be entitled to withhold from any
and all payments made to a Participating Senior Leader under the Plan all
federal, state, local and/or other taxes or imposts which the Company determines
are required to be so withheld from such payments or by reason of any other
payments made to or on behalf of the Participating Senior Leader or for his or
her benefit hereunder.
     B. Golden Parachute Excise Tax Adjustment. If a Participating Senior Leader
becomes subject to the excise tax (the “Parachute Excise Tax”) imposed by Code
Section 4999, then the Company and the Participating Senior Leader agree that
the aggregate “parachute payment” (as such term is used under Code Section 280G)
shall be reduced to 299.99% of the Participating Senior Leader’s “base amount”
(as such term is used under Code Section 280G). If such reduction occurs under
this Section VI-B, the Participating Senior Leader may select in his or her own
discretion what portion of the parachute payments will be so reduced.
     C. Code Section 409A. The Plan is not intended to be subject to Code
Section 409A. Notwithstanding anything contained in the Plan to the contrary,
the Committee shall have full authority to operate the Plan and to override or
amend any provision in the Plan and any Participation Agreement in order for the
Plan to be fully compliant – both in form and in operation – with Code
Section 409A.
     D. No Guarantee of Tax Consequences. No person connected with the Plan in
any capacity, including, but not limited to, the Company and any subsidiary and
their directors, officers, agents and employees makes any representation,
commitment, or guarantee that any tax treatment, including, but not limited to,
federal, state and local income, estate and gift tax treatment, will be
applicable with respect to amounts payable or

Page 12 of 24



--------------------------------------------------------------------------------



 



provided under the Plan, or paid to or for the benefit of a Participating Senior
Leader under the Plan, or that such tax treatment will apply to or be available
to a Participating Senior Leader on account of participation in the Plan.
VII. ADMINISTRATION, AMENDMENT AND TERMINATION
     The Committee has and retains the right to interpret, amend, revise, cancel
or terminate the Plan at any time and without prior notice, provided any
amendment, revision, cancellation or termination of the Plan will not reduce a
Participating Senior Leader’s benefits to which he or she has become entitled
due to a Qualified Termination of Employment that has already occurred or is
about to occur. No representations by anyone may extend the Plan to provide
severance packages or benefits not covered by the Plan.
     The Committee, as a fiduciary of the Plan, shall in its sole discretion
determine each employee’s eligibility under the Plan and the amount of Severance
Pay or CIC Severance Pay or other benefits under the Plan, and in connection
therewith in such fiduciary capacity and in its sole discretion shall make
factual determinations. Such determinations shall be made under the Claims
Procedure (explained below) when the Claims Procedure is applicable.
     The Committee, as a fiduciary of the Plan, acting under the Claims
Procedure or otherwise, shall have the authority and responsibility, in its sole
discretion, to interpret or construe the terms and provisions of the Plan.
VIII. CLAIMS PROCEDURE
     If you believe that you are entitled to severance benefits, you must make a
claim for benefits by following the Claims Procedure set forth in Appendix C to
this document.
IX. OTHER INFORMATION

    Official Plan Name: GMAC LLC Senior Leadership Severance Plan       Name and
Address of Employer that Maintains the Plan:
GMAC LLC, 200 Renaissance Center, M/C482-B14-D46, Detroit, MI. 48265.      
Employer Identification Number of Employer that Maintains the Plan: 38-0572512  
    Plan Number: 5XX       Type of Plan: Welfare — Severance       Type of
Administration: Self-administered by GMAC LLC. GMAC LLC ’s Compensation and
Leadership Committee administers the Plan on behalf of GMAC LLC.

Page 13 of 24



--------------------------------------------------------------------------------



 



    Funding: The Plan is unfunded and uninsured.       Sources of Contributions:
The employer, GMAC LLC, makes contributions in the amount necessary to pay
benefits.       Agent for Service of Legal Process on the Plan and Address at
which Process May Be Served: GMAC LLC, 200 Renaissance Center, M/C482-B14-D46,
Detroit, MI. 48265.       Date of the End of the Year for Purposes of
Maintaining the Plan’s Fiscal Records (that is, the plan year end): December 31.

X. STATEMENT OF ERISA RIGHTS
     As a participant in the GMAC Senior Leadership Severance Plan you are
entitled to certain rights and protections under ERISA. ERISA provides that all
Plan participants shall be entitled to:

    Receive Information about Your Plan and Benefits

  •   Examine, without charge, at the plan administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan, and a
copy of the latest annual report (Form 5500 Series), if any, filed by the plan
with the U.S. Department of Labor, and available at the Public Disclosure Room
of the Employee Benefits Security Administration.     •   Obtain upon written
request to the plan administrator copies of documents governing the operation of
the Plan and copies of the latest annual report (Form 5500 Series), if any, and
updated summary plan description. The plan administrator may make a reasonable
charge for the copies.     •   Receive a summary of the Plan’s annual financial
report. The plan administrator is required by law to furnish each participant
with a copy of this summary annual report.

    Prudent Actions by Plan Fiduciaries

     In addition to creating rights for Plan participants ERISA imposes duties
upon the people who are responsible for the operation of the Plan. The people
who operate your Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
benefit under the Plan or exercising your rights under ERISA.
     Enforce Your Rights

Page 14 of 24



--------------------------------------------------------------------------------



 



     If your claim for a Plan benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.
     Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of the plan documents or latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
Federal court. In such a case, the court may require the plan administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the administrator. If you have a claim for benefits which is denied
or ignored, in whole or in part, you may file suit in a state or Federal court.
If it should happen that plan fiduciaries misuse the plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file a suit in a Federal court. The
court will decide who should pay court costs and legal fees. If you are
successful, the court may order the person you have sued to pay these costs and
fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.
     If you have any questions about your Plan, you should contact the plan
administrator (see below). If you have any questions about this statement or
about your rights under ERISA, or if you need assistance in obtaining documents
from the plan administrator, you should contact the nearest office of the
Employee Benefits Security Administration, U.S. Department of Labor, listed in
your telephone directory, or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue, N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.
XI. QUESTIONS REGARDING THE PLAN
     Questions regarding the Plan may be directed to: the Vice President of
Total Rewards, GMAC LLC, 767 Fifth Avenue, New York, NY 10153.
XII. MISCELLANEOUS
     A. No Mitigation. A Participating Senior Leader shall be under no
obligation to seek other employment following the termination date and there
will be no offset against amounts due to the Participating Senior Leader under
the Plan on account of any compensation attributable to any subsequent
employment.
     B. Offset. Any benefits paid under the Plan will be reduced by any payment
or benefit made or provided by the Company or any subsidiary to the
Participating Senior Leader pursuant to (i) any severance plan, program, policy
or arrangement of the Company or any subsidiary not otherwise referred to in the
Plan, (ii) the termination-of-employment provisions of any employment agreement
between the Company or any subsidiary and the

Page 15 of 24



--------------------------------------------------------------------------------



 



Participating Senior Leader, and (iii) any federal, state or local statute,
rule, regulation or ordinance.
     C. No Right, Title, or Interest in Company Assets. Participating Senior
Leaders hall have no right, title, or interest whatsoever in or to any assets of
the Company or any investments which the Company may make to aid it in meeting
its obligations under the Plan. Nothing contained in the Plan, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind, or a fiduciary relationship between the Company and any
Participating Senior Leader, or his or her beneficiary, legal representative or
any other person. To the extent that any person acquires a right to receive
payments from the Company under the Plan, such right shall be no greater than
the right of an unsecured general creditor of the Company. Subject to this
Section XII-C, all payments to be made hereunder shall be paid from the general
funds of the Company and no special or separate fund shall be established and no
segregation of assets shall be made to assure payment of such amounts
     D. No Right to Continued Employment. A Participating Senior Leader’s
rights, if any, to continue to serve the Company as an employee shall not be
enlarged or otherwise affected by his or her designation as a participant under
the Plan, and the Company or the applicable subsidiary reserves the right to
terminate the employment of any employee at any time. The adoption of the Plan
shall not be deemed to give any employee, or any other individual any right to
be selected as a participant or to continued employment with the Company or any
subsidiary.
     E. Other Rights. The Plan shall not affect or impair the rights or
obligations of the Company or a Participating Senior Leader under any other
written plan, contract, arrangement, or pension, profit sharing or other
compensation plan, provided however, that if any provision of any agreement,
plan, program policy, arrangement or other written document between or relating
to the Company and the Participating Senior Leader conflicts with any provision
of the Plan, the provision of the Plan shall control and prevail.
     F. Governing Law. The Plan shall be governed by and construed in accordance
with the laws of the State of Michigan without reference to principles of
conflict of laws, except as superseded by ERISA and other applicable federal
law.
     G. Severability. If any term or condition of the Plan shall be invalid or
unenforceable to any extent or in any application, then the remainder of the
Plan, with the exception of such invalid or unenforceable provision, shall not
be affected thereby and shall continue in effect and application to its fullest
extent.
* * * * *

Page 16 of 24



--------------------------------------------------------------------------------



 



APPENDIX A
PARTICIPATION AGREEMENT
Dear [Participant’s Name]:
You have been designated by GMAC LLC (“GMAC”) to become a participant in the
GMAC LLC Senior Leadership Severance Plan (the “Plan”). You will become a
participant in the Plan by signing this letter agreement. If you do not sign
this letter agreement, then you will not become a participant in the Plan.
If you become a participant in the Plan, your participation will be subject to
and governed by the terms and conditions of the Plan, a copy of which is
attached to this letter agreement. Generally, under the Plan and in accordance
with this Participation Agreement, if your employment is terminated by GMAC
without Cause, or by you for Good Reason, your:

•   Severance Multiple (expressed as a percentage) will be ___%;   •   CIC
Severance Multiple (expressed as a percentage) will be ___%;   •   Your
Protection Period will begin three months immediately prior to a Change in
Control and will end ___ month(s) immediately following such Change in Control.

Please refer to the Plan for more specificity regarding your severance benefits
and your post-termination obligations to GMAC.
You agree and accept all risks (including increased taxes and penalties)
resulting from Code Section 409A if the Plan is found to be subject to Code
Section 409A.
As a participant in the Plan, you agree to abide by the terms and conditions of
the Plan, specifically but not limited to the obligations enumerated in
Section V of the Plan. Please indicate your receipt of the Plan document, and
your acceptance of and agreement to the terms and conditions of the Plan, by
signing in the indicated space below.

            Sincerely yours,

[authorized officer]
[title]
                       

I ACCEPT AND AGREE TO BECOME A PARTICIPANT IN,
AND WILL ABIDE BY THE TERMS AND CONDITIONS OF,
THE GMAC LLC SENIOR LEADERSHIP SEVERANCE PLAN.

           
 
[name]
 
 
[date]    

Page 17 of 24



--------------------------------------------------------------------------------



 



APPENDIX B
GENERAL RELEASE
     I,                     , in consideration of and subject to the terms and
conditions set forth in the GMAC LLC Senior Leadership Severance Plan (the
“Plan”), and other good and valuable consideration, do hereby release and
forever discharge GMAC LLC (the “Company”) and its current and former officers,
directors, partners, members, shareholders, investors, employees, attorneys,
agents, predecessors, successors, affiliates, assigns and legal representatives
(together, the “Company Released Parties”), from any and all claims, charges,
manner of actions and causes of action, suits, debts, dues, accounts, bonds,
covenants, contracts, agreements, judgments, charges, claims, and demands
whatsoever which I, my heirs, executors, administrators and assigns have, or may
hereafter have against the Company Released Parties arising out of or by reason
of any cause, matter or thing whatsoever, whether known or unknown, from the
beginning of the world to                     , 20___ (“Claims”) in connection
with or relating to, my employment or termination of employment with the Company
and its subsidiaries, all employment-related matters arising under any federal,
state or local statute, rule or regulation or principle of contract law or
common law and any claims of employment discrimination, unlawful harassment or
retaliation claims and claims arising under Title VII of the Civil Rights Act of
1964, 42 U.S.C. § 2000 et seq., the Employee Retirement Income Security Act of
1974, 29 U.S.C. § 1001 et seq., the Fair Labor Standards Act (to the extent
allowed by law), 29 U.S.C. § 201 et seq., Age Discrimination in Employment Act
of 1967, 29 U.S.C. § 621, et seq., the Reconstruction Era Civil Rights Act, 42
U.S.C. § 1981 et seq., the Americans with Disabilities Act of 1993, 42 U.S.C. §
12900 et seq., and the Family and Medical Leave Act of 1990 (to the extent
allowed by law), 42 U.S.C. § 12101, et seq.
     This General Release does include any claim arising under or in connection
with any existing obligation of the Company (i) to pay or provide any
compensation or benefit required to be paid or provided under the Plan, (ii) to
indemnify me for my acts as an officer or director of the Company in accordance
with the bylaws of the Company and the policies and procedures of the Company
that are presently in effect, or (iii) to me and my eligible, participating
dependents or beneficiaries under any existing welfare, retirement or other
fringe-benefit plan or program of the Company in which I and/or my dependents
are participants.
     I acknowledge that I have been advised to consult with legal counsel. I
acknowledge that I have been provided with the opportunity to review and
consider this General Release for twenty-one (21) days from the date it was
provided to me. If I elect to sign before the expiration of the twenty-one
(21) days, I acknowledge that I will have chosen, of my own free will without
any duress, to waive my right to the full twenty-one (21) day period. I
understand that I may revoke this General Release within seven (7) days after my
execution by sending a written notice of revocation to                     ,
GMAC LLC, [200 Renaissance Center, Tower 200, 14th Floor, MC 482-B14-D46,
Detroit, MI 48265], received within the seven-day revocation period.

Page 18 of 24



--------------------------------------------------------------------------------



 



     I acknowledge that I have not relied on any representations or statements
not set forth in the Plan or in this General Release. Unless otherwise publicly
filed by the Company, I will not disclose the contents or substance of this
General Release to any third parties, other than my attorneys, accountants, or
as required by law, and I will instruct each of the foregoing not to disclose
the same. I am signing this General Release knowingly, voluntarily and with full
understanding of its terms and effects.
     This General Release will be governed by and construed in accordance with
the laws of the State of Michigan. If any provision in this General Release is
held invalid or unenforceable for any reason, the remaining provisions shall be
construed as if the invalid or unenforceable provision had not been included.
     In witness hereof, I have executed this General Release this ___ day of
                    , 20___.

           
 
 
 
[name]    

Page 19 of 24



--------------------------------------------------------------------------------



 



APPENDIX C
CLAIMS PROCEDURE

1.   A participant (“claimant”) with an interest in the GMAC Senior Leadership
Severance Plan (he “Plan”) shall have the right to file a claim for benefits
under the Plan and to appeal any denial of a claim for benefits. Any request for
a Plan benefit or to clarify the claimant’s rights to future benefits under the
terms of the Plan shall be considered to be a claim. (However, this claims
procedure does not govern casual inquiries about benefits or the circumstances
under which benefits might be paid under the terms of the Plan, nor does it
govern a request for a determination regarding eligibility for coverage except
such a determination as is requested or necessary in connection with a claim for
benefits.) An authorized representative of the claimant may act on behalf of the
claimant in pursuing a benefit claim or appeal of an adverse benefit
determination. The individual or individuals responsible for deciding the
benefit claim or appeal, as applicable, may require the representative to
provide reasonable written proof that the representative has in fact been
authorized to act on behalf of the claimant. The Plan requires no fee or other
cost for the making of a claim or appealing an adverse benefit determination.  
2.   A claim for benefits will be considered as having been made when submitted
in writing by the claimant to the plan administrator, in care of:

Vice President Total Rewards
GMAC LLC
767 Fifth Avenue
New York, NY 10153
     Your claim should include the following:

      Your name, address, telephone number, and social security number.        
Your dates of employment with the Company.         Your job title and position
with the Company.         The reasons for your termination of employment; and  
      A statement of the reasons why you are entitled to severance pay under the
Plan

3.   A claim for benefits will be considered as having been made when submitted
in writing by the claimant to the plan administrator, in care of: The Vice
President of Total Rewards of the Company, acting on behalf of the plan
administrator, will determine whether, or to what extent, the claim may be
allowed or denied under

Page 20 of 24



--------------------------------------------------------------------------------



 



    the terms of the Plan. If the claim is wholly or partially denied, the plan
administrator shall notify the claimant of the Plan’s adverse benefit
determination within a reasonable period of time, but not later than 90 days
after the Plan receives the claim, unless the plan administrator determines that
special circumstances require an extension of time for processing the claim. If
such an extension of time for processing is required, written notice of the
extension shall be furnished to the claimant prior to the termination of the
initial 90-day period. Such extension may not exceed an additional 90 days from
the end of the initial 90-day period. The extension notice shall indicate the
special circumstances requiring an extension of time and the date by which the
Plan expects to render the final decision. For the purposes of this paragraph 3,
the period of time within which a benefit determination is required to be made
shall begin at the time a claim is filed in accordance with the Plan’s filing
requirements, without regard to whether all the information necessary to make a
benefit determination accompanies the filing.   4.   The plan administrator
shall provide a claimant with written or electronic notification of any adverse
benefit determination. Any electronic notification shall comply with the
standards imposed by 29 CFR § 2520.104b-1(c)(i), (iii) and (iv). The
notification shall set forth, in a manner calculated to be understood by the
claimant:

  (1)   The specific reason(s) for the adverse determination;     (2)  
Reference to the specific Plan provisions on which the determination is based;  
  (3)   A description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and     (4)   A description of the Plan’s appeal
(review) procedures and the time limits applicable to such procedures, including
a statement of the claimant’s right to bring a civil action under ERISA § 502(a)
following an adverse benefit determination on appeal.

5.   The claimant may appeal an adverse benefit determination to the Vice
President of Total Rewards acting on behalf of the plan administrator. The Vice
President of Total Rewards shall conduct a full and fair review of each appealed
claim and its denial. The claimant shall have at least 60 days following receipt
of a notification of an adverse benefit determination within which to appeal the
determination.   6.   The appeal of an adverse benefit determination must be
made in writing. In connection with making such request, the claimant may submit
written comments, documents, records, and other information relating to the
claim for benefits. The claimant shall be provided, free of charge upon written
request, reasonable access

Page 21 of 24



--------------------------------------------------------------------------------



 



    to, and copies of, all documents, records and other information relevant (as
defined in paragraph (k) below) to the claimant’s claim for benefits. In
considering the appeal the Vice President of Total Rewards shall take into
account all comments, documents, records, and other information submitted by the
claimant relating to the claim, without regard to whether such information was
submitted or considered in connection with the initial benefit determination.

      General procedure. The plan administrator shall notify a claimant of the
Plan’s benefit determination upon appeal within a reasonable period of time, but
not later than 60 days after receipt of the claimant’s appeal. However, the plan
administrator may determine that special circumstances (such as the need to hold
a hearing) require an extension of time for processing the claim. If the plan
administrator determines that an extension of time, not to exceed 60 days, for
processing is required, written notice of the extension shall be furnished to
the claimant prior to the termination of the initial 60-day period. The
extension notice shall indicate the special circumstances requiring an extension
of time and the date by which the Plan expects to render the determination on
appeal.         Calculating time periods. For the purposes of this paragraph
(f), the period of time within which a benefit determination on appeal is
required to be made shall begin at the time an appeal is filed in accordance
with the Plan’s appeal filing requirements, without regard to whether all the
information necessary to make a benefit determination on appeal accompanies the
filing. In the event that a period of time is extended as provided above for the
determination of a claim on appeal due to a claimant’s failure to submit
information necessary to decide an appeal of an adverse benefit determination,
the period for making the benefit determination on appeal shall be tolled from
the date on which the notification of the extension is sent to the claimant
until the date on which the claimant responds to the request for additional
information.         Furnishing documents. In the case of an adverse
determination on appeal, the plan administrator shall provide such access to,
and copies of, documents, records, and other information described in
subparagraphs (g)(3) and (4) below as is appropriate.

7.   The plan administrator shall provide a claimant with written or electronic
notification of the Plan’s benefit determination on appeal. Any electronic
notification shall comply with the standards imposed by 29 CFR
§ 2520.104b-1(c)(i), (iii) and (iv). In the case of an adverse benefit
determination on appeal, the notification shall set forth, in a manner
calculated to be understood by the claimant:

  (1)   The specific reason(s) for the adverse determination;

Page 22 of 24



--------------------------------------------------------------------------------



 



  (2)   Reference to the specific Plan provisions on which the benefit
determination is based;     (3)   A statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant (as defined in paragraph
(k) below) to the claimant’s claim for benefits; and     (4)   A statement of
the claimant’s right to bring a civil action under ERISA § 502(a).

8.   The claimant must exhaust his or her rights to file a claim and to appeal
an adverse benefit determination before bringing any civil action to recover
benefits due to him under the terms of the Plan, to enforce his or her rights
under the terms of the Plan, or to clarify his or her rights to future benefits
under the terms of the Plan.   9.   The Vice President of Total Rewards shall
exercise his or her responsibilities and authority under this claims procedure
as a fiduciary and, in such capacity, shall have the discretionary authority and
responsibility (1) to interpret and construe the Plan and any rules or
regulations under the Plan, (2) to determine the eligibility of employees to
participate in the Plan, and the rights of participants and former participants
and any other claimants to receive benefits under the Plan, and (3) to make
factual determinations in connection with any of the foregoing. The Vice
President of Total Rewards may, in his or her discretion, determine to hold a
hearing or hearings in carrying out his or her responsibilities and authority
under this claims procedure.   10.   Benefit claim determinations and decisions
on appeals shall be made in accordance with governing Plan documents. The Plan’s
provisions shall be applied consistently with respect to similarly situated
claimants. The Vice President of Total Rewards shall maintain complete records
of his or her proceedings in deciding claims and appeals.   11.   Definitions.
For the purposes of this Claims Procedure the following definitions apply:

    “Adverse benefit determination” means any of the following: a denial,
reduction, or termination of, or a failure to provide or make payment (in whole
or in part) for, a benefit, including any such denial, reduction, termination,
or failure to provide or make payment that is based on a determination of a
participant’s eligibility to participate in the Plan.       A document, record,
or other information shall be considered “relevant” to a claimant’s claim if
such document, record, or other information (i) was relied upon in making the
benefit determination, (ii) was submitted, considered, or generated in the
course of making the benefit determination, without regard to

Page 23 of 24



--------------------------------------------------------------------------------



 



    whether such document, record, or other information was relied upon in
making the benefit determination, or (iii) demonstrates compliance with the
administrative processes and safeguards required pursuant to paragraph (j) above
in making the benefit determination.

Page 24 of 24